Opinion by
Beaver, J.,
The parties litigant in this suit agreed to the division of the property belonging to the school board of the township of Cornplanter, out of which the borough of Rouseville had been taken. The agreement was in writing and in it there occurred these clauses: “ The School Board of Cornplanter Township is to have all the resources, excepting the contents of the store room, ” and “We further agree that Cornplanter Township will divide the state appropriation pro rata, if the appropriation is for the year of June the first nineteen hundred to June the first nineteen hundred and one.” To what did the division relate ? What were the resources spoken of ? What was to be done with the contents of the storeroom ? It is very clear that the agreement needs explanation.
The rule laid down in Barnhart v. Riddle, 29 Pa. 92, is peculiarly applicable here: “ The rule of law which forbids parol evidence to be received to contradict or vary a written agreement has reference exclusively to the terms in which the writing is couched. But evidence to explain the subject-mat*220ter of an agreement is essentially different from that which varies the terms in which the contract is conceived.” In that case the dispute was as to the word “ demands ” which were to be paid by the defendant under the terms of a written agreement. What were the demands tobe paid? Were they all of the debts of the firm or did they relate to specific demands which had been the subject of consideration in a schedule before the parties at the time the agreement was signed? Judge Woodward, in a very clear opinion, gives the reason for the rule.
The plaintiff here alleges that the word “ resources ” referred to a schedule contained in the report of the auditors. What was the fact ? It was clearly one for the jury.
In our late case of Cox v. Wilson, 25 Pa. Superior Ct. 635, it is said: “ Parol evidence, which is explanatory of the subject-matter of the written contract, consistent with its terms and necessary for its interpretation, is admissible : Centenary M. E. Church v. Clime, 116 Pa. 146.”
Was there any mistake as to the year in which the state appropriation mentioned in the agreement was due ? It would seem that the parties, at the time of the agreement, had different years in their mind. The plaintiffs had a letter from the state.school department, dated May 3, 1900, in which it was said: “ As Rouseville was incorporated since the first Monday of June 1899, the appropriation will be paid to the old district. Rouseville will be entitled to its equitable portion of the appropriation at the settlement of the financial affairs between the two districts.” It appears from the testimony of the directors of the plaintiff district that this was the appropriation which they had in mind and about which the agreement was made. There is evidence also that the letter was read at the joint meeting when the agreement was signed. If there was any mistake as to the year, it could be remedied by parol evidence of the proper kind and quantity under the well-known rule that the evidence necessary to vary the terms of the written agreement must be clear, precise and indubitable : 6 P. & L. Dig. of Dec. 10277.
The testimony upon the subject was fairly submitted by the court, with proper instructions as to the quantity and quality of the proof necessary to establish the plaintiff’s contention. *221This disposes of the first, second, third, fourth, fifth, sixth, and eighth assignments of error.
The Act of July 24,1895, P. L. 259, was passed for the purpose of establishing a mode of ascertaining the manner in which an adjustment of all indebtedness and property rights between the school district of a township and the school district or districts of one or more boroughs, erected in whole or in part from such township, might be made. Evidently this was intended to be resorted to where the several school districts interested could not agree. It certainly did not prevent the districts from endeavoring to arrange a mutually satisfactory division between themselves.
In this case there was an agreement as to the adjustment of the indebtedness and a division of the resources. The question was as to what that agreement related and, in determining that question, the jury were entitled to take into consideration, as we have already shown, the testimony on both sides relating to the subjects of division, as embraced in the written agreement, and to determine its sufficiency under the rule as satisfactorily explained by the court in the charge.
It is quite clear to us that the Act of July 15,1897, P. L. 271 which provides a more just and equitable method of distributing the school appropriation to common schools and specifies the duties of officers in connection therewith, was intended to provide the basis upon which the school department was to make distribution of the state appropriation among the several school districts of the commonwealth. It did not relate to a division of funds between the school district of a township and a new district created by the erection of a borough out of a portion of the territory of the said township, as in this case.
There was some evidence of the ratio which was to govern in the distribution of the property and resources of the township between the old township and the new district created by the erection of the borough and, in view of that, we can see no error in the submission to the jury of the question as to the relative proportion of the state appropriation belonging to each.
Upon a careful consideration of tbe whole case, we can see no good ground for reversal. The assignments of error are all overruled.
Judgment affirmed.